Citation Nr: 1141446	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  09-06 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an increased disability evaluation (rating) in excess of 20 percent for residuals of fracture, transverse process, of the fourth lumbar vertebrae, with posttraumatic spondylosis at L4-L5 and degenerative joint disease at L3-L5 (lumbar spine disability).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1982 to July 1992. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which then returned the brokered claims file to the RO in Waco, Texas.  The April 2008 rating decision, in relevant part, denied an increased rating in excess of 20 percent for service-connected lumbar spine disability (residuals of fracture, transverse process, of the fourth lumbar vertebrae, with posttraumatic spondylosis at L4-L5 and degenerative joint disease at L3-L5).  The Veteran disagreed with denial of increased rating, and perfected an appeal.

In September 2011, the Veteran testified at a Board personal hearing via video-teleconference from the RO in Denver, Colorado, before the undersigned Veterans Law Judge in Washington, DC.  A transcript of the hearing has been incorporated into the record.   Additional evidence was received the day of the hearing with a written waiver of RO review.  

An implied claim for service connection of radiculopathy of the bilateral lower extremities has been raised by the record (see March 2008 VA spine examination report of intermittent radiculopathy), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  While the implied claim for service connection grew out of the current claim for increased rating for lumbar spine disability, and if found to be a residual of the service-connected low back disability may be service connected as secondary to the low back disability, and any effective date may involve date of claim for increased rating, there remains a question of whether there is a current disability of the bilateral lower extremities (i.e., whether the intermittent radiculopathy is a separately diagnosable disability of peripheral neuropathy) that may need further development prior to adjudication.  The Board finds that the evidence of record is sufficient to rate the orthopedic aspects of the low back disability at this time, including range of motion testing and clinical findings.  Such bifurcation of a claim generally is within the VA Secretary's discretion.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (en banc) (holding that it is permissible for the VA Secretary to bifurcate a request for benefits on the basis of direct service connection from the request on the basis of presumptive service connection), aff'd 631 F.3d 1380   (Fed. Cir. 2011). 


FINDING OF FACT

Throughout the pendency of the appeal, even with consideration of limitation due to pain, the lumbar spine disability has been manifested by complaints of pain and forward flexion to 90 degrees with 240 degrees combined ranges of motion; no ankylosis; and no incapacitating episodes having a total duration of at least 4 weeks during a 12-month time period. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for lumbar spine disability (residuals of fracture, transverse process, of the fourth lumbar vertebrae, with posttraumatic spondylosis at L4-L5 and degenerative joint disease at L3-L5) have not been met for any period.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5235, 5242 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a)  as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO provided pre-adjudication VCAA notice by a letter in February 2008.  The Veteran was notified of the type of evidence needed to substantiate the claim for increase, namely, evidence that the disability had increased in severity and the effect that worsening has on the Veteran's employment.  Additionally, the letter provided notice to the Veteran that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable.  For these reasons, the Board finds that the duty to notify the Veteran has been fulfilled. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained the Veteran's service treatment records, as well as post-service private treatment records.  The Veteran has not reported any VA treatment.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  The Board notes that the claims file contained private treatment records from Dr. B, dated in 2007 and 2008, prior to the September 2011 hearing.  The day of the hearing, the Veteran submitted a statement, dated in August 2011, from another private physician, Dr. M., who referred to evaluating the Veteran the prior day with regard to his service-connected lumbar spine disability.  

The Board will not remand to obtain additional private treatment records, as the Veteran's testimony before the undersigned indicated that there was no relevant private treatment records to obtain.  The Veteran reported that he had not sought any treatment for his lumbar spine disability after the March 2008 VA spine examination (Transcript p.3), that VA had the records from his current family doctor, Dr. M., and that his lumbar spine disability symptoms had grown worse "7, 8, 9 years ago" (Transcript, p.20), which had prompted his claim for an increased rating, as submitted in February 2008.  Therefore, the private treatment records that are in the claims file are the relevant records that provide the current assessment of his service-connected lumbar spine disability.   

The Veteran was afforded a VA spine examination in March 2008 in relation to his claim for increased disability rating for the residuals of fracture, transverse process, of the fourth lumbar vertebrae, with posttraumatic spondylosis at L4-L5 and degenerative joint disease at L3-L5 disability, hereinafter referred to as the service-connected lumbar spine disability.  The Board notes that the VA examination report contained sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 

Increased Disability Evaluation in Excess of 20 Percent for Lumbar Disability

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 
38 C.F.R. § 4.10 (2011).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 
21 Vet. App. 505 (2007). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 must be considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The General Rating Formula for Diseases and Injuries of the Spine provides that diseases and injuries of the spine should be rated as follows: 5235, vertebral fracture or dislocation; 5236, sacroiliac injury and weakness; 5237, lumbosacral or cervical strain; 5238, spinal stenosis; 5239, spondylolisthesis or segmental instability; 5240, ankylosing spondylitis; 5241, spinal fusion; 5242, degenerative arthritis of the spine (see also Diagnostic Code 5003); and 5243, intervertebral disc syndrome.  
38 C.F.R. § 4.71a. 

Under the General Rating Formula for Diseases and Injuries of the Spine, and as relevant to this appeal, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a. 

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a 20 percent evaluation.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 
38 C.F.R. § 4.71a. 

The Veteran contends that the service connected lumbar spine disability (residuals of fracture, transverse process, of the fourth lumbar vertebrae, with posttraumatic spondylosis at L4-L5 and degenerative joint disease at L3-L5) that is currently evaluated as 20 percent disabling, under Diagnostic Codes 5242-5235, warrants a higher evaluation because of his complaints of pain and the impact recently on his employment.

After a review of all the evidence of record, lay and medical, the Board finds that, throughout the pendency of the appeal, even with consideration of limitation due to pain, the lumbar spine disability has been manifested by complaints of pain and forward flexion to 90 degrees with 240 degrees combined ranges of motion, which does not meet or more nearly approximate the criteria for a disability rating in excess of 20 percent for any time.  The evidence shows no ankylosis for any period, and no incapacitating episodes having a total duration of at least 4 weeks during a 12-month time period, as required for a higher disability rating under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a. 

The evidence includes private treatment records dated from June 2007 to February 2008 (Dr. B.) that not the Veteran's complaints of pain, and that the pain was getting worse.  A lumbar spine x-ray study in February 2008 noted small degenerative osteophytes on the margins of the lumbar vertebrae, which was assessed as mild spurring.  

In March 2008 the Veteran was afforded a VA spine examination.  The Veteran reported that he remained employed full time at the Post Office as a letter carrier, where his duties required that he stand, walk, drive, and deliver mail over an eight hour day.  Over the previous year, he reported no missed days of work due to his service-connected disability.  The VA examiner noted his lumbar spine was originally injured in a motor vehicle accident in the 1970's.  Currently, the Veteran experienced low back pain (5/10) in the morning that increased to 8/10 by the evening.  The Veteran treated the low back pain with hot baths and by taking an analgesic.  The low back pain was associated with stiffness and intermittent radiation.  (The Board notes that it has already referred back to the RO the implied claim for radiculopathy.)  The VA examiner noted the lumbar spine disability did not impair the Veteran's activities of daily living or employment, though the Veteran's exercise was limited such that he could not run.  The Veteran reported walking three to four days a week for exercise, for 1.5 miles over 20 minutes, and that he could sit for up to 180 minutes, stand for 180 minutes and climb three flights of stairs without difficulty.  The Veteran did not wear a back brace and he reported no flare-ups of pain in the previous year.  

The March 2008 VA examiner observed the Veteran walked with an arthrogenic gait that favored the left lower extremity, with a stiff left hip.  (The Board observes that the Veteran also had a claim pending for an increased disability evaluation for his service-connected left hip.)  The Veteran was able to walk elevating on his toes and solely on his heels.  The VA examiner noted no kyphosis or scoliosis.  The active and passive range of motion for the lumbar spine was measured (and performed three times) as forward flexion of 0 to 90 degrees, with pain at 90 degrees, extension of 0 to 30 degrees, with no pain, left and right lateral flexion of 0 to 30 degrees with pain at 30 degrees, and left and right rotation of 0 to 40 degrees, with no pain.  A March 2008 x-ray study multilevel lumbar degenerative disc disease.  The VA examiner also noted that there was no additional losses of range of motion  due to painful motion, after three tests, other than as already observed.  

The Veteran's current private physician, Dr. M., noted in the August 2011 statement that the Veteran reported chronic daily pain, which he described as 5-7/10 for which he took anti-inflammatories.  The Veteran's employment required that he often pick up heavy loads and that while he was able to complete the day, the Veteran reported missing up to 15 days in the previous year secondary to low back pain. 

Based on a review of all the evidence of record, lay and medical, the Board finds that, under the General Rating Formula, it is not shown that at any point during the appeal period the Veteran's service-connected lumbar disability has been more nearly approximated forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, to warrant a 40 percent rating.  38 C.F.R. § 4.71a. No treatment report of record includes a finding of ankylosis and the March 2008 VA examination found his range of motion to be forward flexion to 90 degrees, with pain at 90 degrees, 0 to 30 degrees extension, with no pain, 0 to 30 degrees right and left lateral flexion, with pain at 30 degrees, and right and left lateral rotation of 0 to 40 degrees, with no pain.  The Veteran's combined range of motion of the thoracolumbar spine was 240 degrees, essentially full range of motion, while a 20 percent rating is appropriate for a combined range of motion of the thoracolumbar spine not greater than 120 degrees.  

That the Veteran experienced pain was already very well established in the record, and was noted by the VA examiner, but does not produce limitation of motion or function of the lumbar spine to warrant a 40 percent rating.  The Board acknowledges that the Veteran has chronic low back pain and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  Nevertheless, higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of 20 percent for any period. 

Consequently, the next higher (40 percent) rating under these criteria is not warranted.  38 C.F.R. § 4.71a, DCs 5235, 5242.  Additional factors that could limit motion or function of the thoracolumbar spine to provide a basis for an increased rating in excess of 20 percent have been considered; however, it is not shown that the Veteran has any functional loss beyond that being compensated.  While VA examination report and the private treatment reports of record note that the Veteran suffers from daily low back pain that cause increases in pain during the day, the rating assigned contemplates such degree of impairment.  In particular, the Veteran described his level of pain as roughly the same between the March 2008 examination (5/10 in the morning to 8/10 in the evening) and the August 2011 private physician's statement (5-7/10), yet he reported to the March 2008 VA examiner that he did not have to take any time off from work, while the Veteran testified in 2011 to missing approximately 15 days of work secondary to pain in the previous year.  The Veteran testified at length in September 2011 as to the difficulties doing chores about the house and the difficulties interacting with his younger children.  Yet, in his September 2011 hearing before the undersigned, the Veteran stated that his symptoms had grown worse "7, 8, 9 years ago" which approximately corresponds to prior to his current claim (submitted in February 2008); therefore, the Board concludes that his symptoms have not increased during the course of the appeal period.  The 20 percent disability evaluation contemplates some impact on employment, hence the 20 percent rating.  

On close review of the entire record, the Board finds no other potentially applicable diagnostic code that would provide for a higher (in excess of 20 percent) schedular rating for the Veteran's service-connected lumbar spine disability at any point during the appeal period.  Thus, the rating may not be staged.  

It has not been contended or shown in this case that the Veteran has a sacroiliac injury and weakness (DC 5236), lumbosacral or cervical strain (DC 5237), spondylolisthesis or segmental instability (DC 5239), ankylosing spondylitis (DC 5240), or spinal fusion (DC 5241).  Accordingly, the diagnostic codes pertaining to those disabilities are not applicable in the instant case.  The Board has rated the Veteran's lumbar spine disability under the General Rating Formula for Diseases and Injuries of the Spine, which is also the same schedular rating criteria used to rate other low back disabilities, except for IVDS under Diagnostic Code 5243. 

The Veteran also does not warrant a rating in excess of 20 percent based on incapacitating episodes, as the evidence of record does not show, and he did not claim during the March 2008 VA spine examination, that he has been prescribed any bed rest by a physician, certainly not bed rest having a total duration of at least 4 weeks during any 12-month time period.  38 C.F.R. § 4.71a, DC 5243.  

The Board also notes the Veteran was found to have degenerative disc disease in his lumbar spine.  The Veteran's lumbar spine disability (residuals of fracture, transverse process, of the fourth lumbar vertebrae, with posttraumatic spondylosis at L4-L5 and degenerative joint disease at L3-L5) is already rated 20 percent disabling under DC 5235 which pertains to vertebral fracture or dislocation.  However, the lumbar vertebrae are considered a group of minor joints that is ratable on parity with a major joint.  38 C.F.R. § 4.45.  Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint; however, because the Veteran is already in receipt of a 20 percent disability rating for the lumbar spine disability, a higher rating under the provisions of DC 5003 is not possible.  38 C.F.R. § 4.71a, DC 5003, Note 1.  Diagnostic Code 5003 allows for the assignment of a maximum 20 percent rating only where there is X-ray evidence of arthritis of two or more major joints or two or more minor joint groups.  The lumbar spine may only be rated as one major joint.  Accordingly, the rating criteria do not provide for a higher rating than 20 percent for lumbar spine disability under DC 5003.  Higher ratings are available based on limitations of motion ratable under the General Rating Formula for Diseases and Injuries of the Spine. 

In sum, the weight of the credible evidence shows the orthopedic manifestations of the Veteran's low back disability warrant no more than a 20 percent rating for the entire appeal period.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for increased rating in excess of 20 percent for the lumbar spine disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Finally, the Board has considered whether the Veteran's claim warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In this case, comparing the Veteran's disability lumbar spine level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's service-connected lumbar spine range of motion was measured to be essentially full range of motion, which directly corresponds to the schedular criteria for the 20 percent evaluation for vertebral fracture (Diagnostic Code 5235), which also incorporates various orthopedic factors that limit motion or function.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  The range of motion limitations as measured in the March 2008 VA spine examination, in particular the combined range of motion of the thoracolumbar spine, were specifically contemplated in the schedular rating criteria.  As well, while the Veteran has reported daily pain and the VA examiner objectively noted his pain, the pain at occurred at the highest end of the range of motion testing, the Veteran testified that his symptoms had increased such that he submitted a claim for an increased evaluation well before the current claim, he had reported to the March 2008 VA examiner that the service-connected lumbar spine disability had had no impact on his employment, and the Veteran also testified that he had not sought any medical treatment for his lumbar spine disability after the March 2008 VA examination.  For these reasons, the Board finds that the assigned schedular rating is adequate to rate the Veteran's lumbar spine disability, and no referral for an extraschedular rating is required. 

Finally, the Veteran has indicated that he is employed full-time.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009). 


ORDER

A rating in excess of 20 percent for service-connected lumbar spine disability (residuals of fracture, transverse process, of the fourth lumbar vertebrae, with posttraumatic spondylosis at L4-L5 and degenerative joint disease at L3-L5), for the entire period on appeal, is denied.


____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


